Citation Nr: 0834046	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-41 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for back strain, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel






INTRODUCTION

The veteran served on active military duty from September 
1972 to May 1977.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the RO denied the veteran's claim for 
service connection for hypertension in a February 2008 rating 
decision.  However, the veteran has not yet perfected an 
appeal of that claim by filing a notice of disagreement (NOD) 
and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, 
that issue is not before the Board.


FINDINGS OF FACT

1.  The RO denied service connection for back strain in a 
June 1980 rating decision.  The veteran was notified of the 
decision and of his appellate rights, but he did not initiate 
an appeal.

2.  The additional evidence received since the June 1980 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran has a current low back disorder.

4.  There is probative evidence of back strain during service 
that was acute and transitory and resolved without residuals. 

5.  There is no probative evidence of a low back disorder in 
service or for many years thereafter.

6.  There is probative medical evidence against a link 
between the veteran's current low back disorder and his 
period of active military service.


CONCLUSIONS OF LAW

1.  The June 1980 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
June 1980 decision to reopen the claim for service connection 
for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  

3.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in August 2004.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the underlying service-connection 
claim, (2) informing the veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
August 2004 VCAA notice letter is compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as it sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA Dingess 
notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice, including Dingess notice, was provided in March 2006 
after issuance of the initial unfavorable AOJ decision.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in August 
2004, followed by subsequent VCAA Dingess notice in March 
2006, the RO readjudicated the claim in a March 2007 SSOC.  
Thus, the timing defect in the notice has been rectified.

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the veteran's 
service treatment records (STRs), service personnel records 
(SPRs), and relevant VA treatment records dated from 2004 to 
2007.  The RO also has obtained private medical records from 
1978 to 2005 with authorization from the veteran.  Moreover, 
the veteran and his representative have submitted several 
statements in support of the claim.  In addition, the VA 
provided the veteran with an examination of his back in July 
2007.  

However, the RO has indicated that the veteran's 1979 VA 
treatment records from the VA medical center (MC) in New 
Orleans, Louisiana, cannot be located.  When VA treatment 
records cannot be found, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
obtained private treatment records from 1978 to 2005, but the 
veteran also alleged treatment for a back disorder from the 
VAMC in New Orleans, Louisiana, in 1979.  The RO initiated 
several requests to obtain these outstanding treatment 
records, but the VAMC in New Orleans has found only one piece 
of treatment record from May 1978 that is related to the 
veteran.  Thus, all methods have been exhausted in attempts 
to obtain these records, and they are unavailable for 
consideration.  Therefore, the Board finds no basis for 
further pursuit of these records, as such efforts would be 
futile.  38 C.F.R. § 3.159(c)(2) and (3).   

Thus, given that the RO has obtained available military and 
medical records from the veteran, and that further attempts 
to obtain his treatment records from the VAMC in New Orleans, 
Louisiana, would be futile, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The RO originally denied service connection for back strain 
in a June 1980 rating decision.  The RO notified the veteran 
of that decision, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The veteran filed a claim to reopen service connection for 
back strain in August 2004.  Because the veteran's claim to 
reopen service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the June 1980 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a recent July 
2007 VA examination of the veteran's back revealed a current 
diagnosis of myofascial lumbar syndrome.  Magnetic resonance 
imaging (MRI) results also indicate that the veteran has 
central disk protrusion at L4-L5, with no evidence of spinal 
canal stenosis, and left paracentral disk protrusion at L5-S1 
that extends cranially, with no compromise of the left neural 
foramen.  See MRI report dated in April 2005; John Peter 
Smith Hospital X-ray report from October 2005.
  
Thus, presuming the credibility of this evidence, these 
records present evidence that the veteran has a current low 
back disorder that may be related to service.  This evidence 
is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Thus, as new and material evidence has been received, 
the veteran's claim for service connection for back strain is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis - Service Connection

As discussed above, the Board has reopened the veteran's 
claim for service connection for back strain.  Initially, the 
Board observes that the RO has previously addressed the claim 
on the merits throughout the appeal, so that the Board may 
also do so without prejudice to the veteran.  Bernard v. 
Brown, 4. Vet. App. 384, 392-94 (1993).

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that his current back pain 
resulted from a muscle strain he sustained during service, 
and that he has had a chronic back condition since the in-
service injury.  See claim to reopen for service connection 
dated in August 2004; VA Form 9 dated in December 2005.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran was diagnosed with 
myofascial lumbar syndrome in a July 2007 VA examination.  
Moreover, an April 2005 MRI taken of the veteran's spine 
showed central disk protrusion at L4-L5, with no evidence of 
spinal canal stenosis, and left paracentral disk protrusion 
at L5-S1 that extends cranially, with no compromise of the 
left neural foramen.  See VA examination report dated in July 
2007; MRI report dated in April 2005.  Thus, there is 
sufficient evidence of a current back disorder.  
Consequently, the determinative issue is whether the 
veteran's back disorder is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, the veteran was treated twice, in February 1977 
and March 1977, for a back muscle strain he sustained while 
weightlifting.  However, the veteran's STRs are otherwise 
negative of any evidence of complaints of, or treatment for, 
any back problems, even though the veteran asserts in his 
December 2005 substantive appeal (VA Form 9) that he has 
suffered from low back pain and a chronic back condition 
since the in-service injury in 1977.  Significantly, the 
veteran's separation examination in March 1977, one month 
after his in-service injury, did not note any back problems 
that he alleged he suffered.  

Post-service, although the veteran alleges that he has had a 
chronic low back condition since his in-service injury, that 
he has received treatment for a low back disorder from a 
private medical facility since 1980, and that he received 
treatment from the VAMC in New Orleans, Louisiana, in 1979, 
objective medical evidence does not bear out the veteran's 
assertions.  Specifically, private medical records show no 
complaints of, or treatment for, back pain until October 
2005, when an X-ray of the lumbar spine was taken, showing no 
evidence of fracture in the lumbar spine, normal alignment, 
and intact interspaces.  See John Peter Smith Hospital 
treatment records dated in 1978-1992 and October 2005.  VA 
treatment records also show no treatment for low back pain 
until September 2004, when the veteran was issued a cane to 
assist him with walking.  Moreover, it was not until April 
2005 that the veteran was found to have disk protrusion in 
the spine.  See VA treatment record dated in September 2004; 
magnetic resonance imaging (MRI) report dated in April 2005.  
In this regard, although he is competent to report back pain 
and worsening symptoms since service, the veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any back problems until over 25 years 
after discharge from service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The Federal Circuit Court 
has determined that such a lapse of time is an important 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 
2000).  It follows, therefore, that the Board finds no 
evidence of non-chronic back disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, and most importantly, the competent evidence of 
record provides strong evidence against a finding of a nexus 
between the veteran's current myofascial lumbar syndrome and 
his period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  In particular, the July 2007 VA 
examiner opined that the veteran "suffered a muscle strain 
30 years ago and his current condition is unrelated to 
that."  See VA examination report dated in July 2007.  The 
July 2007 VA examiner further noted that "[t]here is nothing 
in the orthopedic literature that would suggest a muscle 
strain 30 years prior would cause any type of long term 


lasting spinal condition as this veteran claims."  The VA 
examiner commented that there was some embellishment of 
symptoms and functional overlay during the examination, and 
that findings from the 2005 MRI do not correlate with any of 
the veteran's physical findings.  In this regard, during the 
July 2007 VA examination and the VA pain management 
consultation in May 2008, the veteran reported having lodged 
bullet pellets near his left lower lumbosacral spine as the 
result of being shot in the back in 1996, a report that was 
supported by X-ray findings and that provides evidence of an 
intercurrent cause for his current low back disorder under 38 
C.F.R. § 3.303(b).  See John Peter Smith Hospital treatment 
records dated in October 2005, VA examination report dated in 
July 2007, and VA pain management consultation report dated 
in May 2008.  Since there is no contrary medical examination 
of record, the Board finds that the July 2007 examination 
report is entitled to great probative weight and provides 
negative evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced worsening pain in his back 
over time and received treatment for back pain, he is not 
competent to render an opinion as to the medical etiology of 
his current back disorder, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, even with VA's heightened 
duty to assist, as in this case, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  






ORDER

As new and material evidence has been received, the claim for 
service connection for back strain is reopened. 

Service connection for back strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


